United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-4151
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Carol Ann Scott,                          *
                                          *    [UNPUBLISHED]
             Appellant.                   *
                                          *
                                     ___________

                               Submitted: April 20, 1999

                                    Filed: May 24, 1999
                                     ___________

Before BEAM and HANSEN, Circuit Judges, and KOPF,1 District Judge.
                            ___________


PER CURIAM.

       Carol Ann Scott challenges the constitutionality of both the seizure of evidence
from her home and her resulting arrest. After careful review of the record and the
parties' briefs in the context of Scott's contentions, we find no error that would require
reversal. Because an extensive discussion of Scott's arguments is not warranted, we


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, sitting by designation.
affirm the district court's judgment without a comprehensive opinion. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-